 
 
IV 
108th CONGRESS
2d Session
H. RES. 548 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2004 
Mr. Manzullo submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Recognizing the contributions of environmental systems and the technicians who install and maintain them to our quality of life. 
 
Whereas for over 100 years, our Nation has been improved by the heating, ventilation, air conditioning, and refrigeration systems that keep our buildings warm in the winter and cool in the summer; 
Whereas indoor environmental systems have saved millions of lives and improved the health of our citizens; 
Whereas, because of environmental systems, food is preserved, modern medicine is possible, and our children breathe easier; 
Whereas the men and women who design, manufacture, install, and maintain heating, ventilation, air conditioning, and refrigeration systems play a crucial role in our economy; 
Whereas professional certified technicians save our Nation millions of dollars each year through the design and installation of more efficient equipment that provides essential comfort while reducing energy usage; and
Whereas the Air Conditioning Contractors of America have proposed designating April 18 through 24, 2004, as National Indoor Comfort Week: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the contributions that environmental systems have made to our quality of life, including through reducing energy use; 
(2)recognizes the technicians who install and maintain environmental systems and thanks them for the application of their knowledge to increasing energy efficiency; and 
(3)supports the goals and ideals of National Indoor Comfort Week as proposed by the Air Conditioning Contractors of America. 
 
